DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 25-26, 37, 39, 59, are allowable. Claims 29-30, 32-35, 38, 40-58, and 60-64, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Species I-XXV, as set forth in the Office action mailed on 08/12/2020, is hereby withdrawn and claims 29-30, 32-35, 38, 40-58, 60-64 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 25-26, 29-30, 32-35, and 37-64 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 25 recites, inter alia, a frame device for an iron core of a static electrical machine, comprising:

frame device (200), 
wherein the frame device (200) is fastened to and includes frame members that extend around a top, sides, and bottom of the iron core, each frame member extending in a length direction (X-X) and a width direction (Y-Y),
wherein each said outwardly-extending heat dissipation fin bridges a corresponding hole in the at least one frame member and includes two sides extending parallel to a longitudinal axis of the heat dissipation fin, and two ends that extend transversely to the longitudinal axis, the at least one outwardly-extending heat dissipation fin being configured as at least one of the following:
(1) a transverse bridge-type heat dissipation fin (101) in which the sides are joined to the at least one frame member to bridge the corresponding hole (111), the ends are open in the length direction (X-X), and the transverse bridge-type heat dissipation fin (101) is incorporated with at least one flow discharging hole (120);
 (2) a longitudinal bridge-type heat dissipation fin (102) in which the ends are joined to the at least one frame member to bridge the corresponding hole (112), and the sides are open in the width direction (Y-Y);
(3) a longitudinal bridge-type heat dissipation fin (102) in which the ends are joined to the at least one frame member to bridge the corresponding hole (112), and the sides are open in the width direction, (Y-Y), and the longitudinal bridge-type heat dissipation fin (102) is incorporated with the at least one flow discharging hole (120);
(4) an outwardly-bent-from-outer-edge heat dissipation fin (103) that is bent outwardly from an outer edge of the at least one frame member (A, B, C, D, [, J, K, L);
(5) a transverse semi-bridge-type heat dissipation fin (104) in which only one of the sides along the length direction. (X-X) is joined to the at least one frame member, with another of the 
(6) a longitudinal semi-bridge-type heat dissipation fin (105) in which only one of the ends along the width direction. (Y-Y) is joined to the at least one frame member, with another of the ends and the two sides being separated from the at least one frame member to form the corresponding hole (112);
(7) an inclined bridge-type heat dissipation fin (106) in which the sides are joined to the at least one frame member and extend at a non-zero angle with respect to the length direction (X-X) and the width direction (Y-Y) of the at least one frame member to form the corresponding hole (116); and
(8) a V-shaped bridge-type heat dissipation fin (107) in which the ends are joined to the at least one frame member to bridge the corresponding hole (117), the sides are open and have a V-shape.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837